Citation Nr: 0418260	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals, torn ligament left foot and fractured left ankle.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lower back condition.

3.  Entitlement to service connection for a right Achilles 
tendon condition (also claimed as secondary to left foot 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran indicated on his November 2001 VA Form 9 that he 
wished to testify at a BVA hearing.  In June 2003 
correspondence, he withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§  5102 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  Letters dated February 2001 and April 2001 do 
not inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and to 
explain which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA. In pertinent part, this law redefines 
the obligations of the VA with respect to the duty to assist. 

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(c)(2) (West 2002).

Correspondence from the veteran dated April 2001 indicates 
that the veteran was treated at VA OPC at Riviera Beach.  
However, these records are not part of the record and it 
appears that VA never made any effort to obtain them.  A 
remand is required so that VA may attempt to obtain these 
records and comply with VA's duty to assist.  This is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The duty to assist under the VCAA may also require the RO to 
provide a VA medical examination if there is a causal 
connection between the alleged disability and the veteran's 
military service.  38 U.S.C.A. § 5103A.  Upon receipt of 
additional evidence, the RO should assess whether such an 
examination/opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1)  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartucci and Charles, 
and any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2)  The RO must obtain all VA OPC Riviera 
Beach records from the veteran's period 
of outpatient treatment. If these records 
are unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder.  

3)  After completing any additional 
necessary development, to include any 
medical exam or opinion as appropriate, 
the RO should readjudicate the appeal.  
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




